pe Ww Nh

oO *& NSN DH &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

29
30

Case 2:18-cv-01543-JLR Document 178 Filed 05/13/19 Page 1 of 6

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
BOMBARDIER INC.,
2:18-cv-1543 JLR
Plaintiff, DECLARATION OF DUC NGUYEN IN
Ms SUPPORT OF DEFENDANT MITSUBISHI
AIRCRAFT CORPORATION’S
MITSUBISHI AIRCRAFT OPPOSITION TO BOMBARDIER’S
CORPORATION, MITSUBISHI MOTION FOR PRELIMINARY
AIRCRAFT CORPORATION AMERICA, INJUNCTION
INC., et al.,
Defendants.

 

 

 

I, Duc Nguyen, declare as follows:

I am an individual resident of Bayonne, New Jersey. 1 am over 18 years of age. Unless
otherwise stated, I have personal and firsthand knowledge of the facts set forth in this
declaration. I can and will testify competently to such facts if called to do so as a witness.

1. This Declaration supplements the declaration I signed on December 26, 2018, for
this litigation. My professional background, devices and data sources reviewed, initial
investigation, and opinions are contained in that declaration.

2. Since December 26, 2018, at Perkins Coic LLP’s direction, I have continued my
investigation of the MITAC America’s servers and devices listed in paragraph 7 of my
December 26, 2018 declaration. With respect to MITAC America’s server data, we have further

DECLARATION OF DUC NGUYEN IN SUPPORT OF MITAC’S i i hadiae ones Scie. 4060
RESPONSE TO BOMBARDIER’S MOTION FOR PRELIMINARY Seattle, WA 98101-3099
INJUNCTION (No. 18-cv-1543 JLR) — 1 Phone: 206.359.8000

Fax: 206.359.9000

 

 
oO Se SNS DH Nn R&R WY HY &

Bk
— So OOO DN Ow CS

22

23
24
25
26
Za
28
29
30

 

Case 2:18-cv-01543-JLR Document 178 Filed 05/13/19 Page 2 of 6

analyzed MITAC Server Shares 1 and 2 (“YSMTAFSO01” and “YSMTAF S02,” respectively).
Server 3 (““YSMTAFS03”) is still processing and is approximately 33 percent completed.

3. This continued investigation has included file name searches, keyword searches in
extracted and OCR text, hash value comparison searches, web browser searches, network share
searches, and deletion program analysis, as described more fully below.

4. I performed a supplemental file name listing review of the collected data against a
list of the eleven file names, which names are listed in Exhibit E to my December 26, 2018
declaration. I understand that files with these eleven names were attached to the Burns and Tidd
declarations submitted by the plaintiff in the litigation. My supplemental file name listing review
followed the same process as described in Paragraph 9 to my December 26, 2018 declaration, but
expanded the review to include Western Digital My Passport, Western Digital My Book,
YSMTAFSO1 and YSMTAFSO02. I compared the file name search terms from Exhibit E against
Western Digital My Passport, Western Digital My Book, YSMTAFSO1 and YSMTAFSO02 and
did not identify any instances of the eleven Burns and Tidd documents on those MITAC
America servers. This file name search analysis, combined with the analysis explained in my
December 26, 2018 Declaration, has not identified a copy of any of the eleven Burns and Tidd
documents on any of the devices or servers I was provided or provided access to.

5. I searched the MITAC America devices’ web browser histories for forensic
artifacts of visits to websites that are commonly used to transfer files, such as webmail or cloud

account webpages. Those devices included:

e Cindy Domeval — MITAC A Fujitsu LIFEBOOK E734 laptop - YSMTA0017

e Laurus Basson —-MITAC A Fujitsu LIFEBOOK E734 laptop — YSMTA0005

e Marc-Antoine DeLarche —- MITAC-A Fujitsu LIFEBOOK E734 laptop —
YMMTA0263

e Cindy Domeval — MITAC A Fujitsu LIFEBOOK E736 laptop — YSMTA0217

e Laurus Basson —MITAC A Fujitsu LIFEBOOK E736 laptop — YSMTAO181

° PERKINS Cole LLP
DECLARATION OF DUC NGUYEN IN SUPPORT OF MITAC’S 1201 Third Avenue, Suite 4900

RESPONSE TO BOMBARDIER’S MOTION FOR PRELIMINARY Seattle, WA 98101-3099

INJUNCTION (No. 18-cv-1543 JLR) —2 Phone: 206.359.8000
Fax: 206.359.9000

 

 
No

oO ee ST DH mW BR WwW

10
11
12
13

14
15

16
17

18

19
20
21

22

23
24
25
26
27
28
29
30

 

Case 2:18-cv-01543-JLR Document 178 Filed 05/13/19 Page 3 of 6

Based on my search, I did not identify any web activity lending itself to malicious or
otherwise suspicious data transfers.

6. I searched the MITAC America devices for forensic artifacts showing
connections to network share locations because users can transfer or download files by

connecting to network shares. Those devices included:

¢ Cindy Dorneval — MITAC A Fujitsu LIFEBOOK E734 laptop — YSMTA0017

e Laurus Basson — MITAC A Fujitsu LIFEBOOK E734 laptop —- YSMTA0005

e Marc-Antoine DeLarche — MITAC-A Fujitsu LIFEBOOK E734 laptop —
YMMTA0263

e Cindy Dorneval — MITAC-A Fujitsu LIFEBOOK E736 laptop — YSMTA0217

e Laurus Basson — MITAC A Fujitsu LIFEBOOK E736 laptop - YSMTAO181

Based on my search, I did not identify any instances of the user connecting to a non-
MITAC server, which leads me to the opinion that documents were not transferred to these
computers from any non-MITAC server.

7. I performed an MDS hash value analysis as well. One of the Burns & Tidd
documents was present on Ms. Dorneval’s personal computer: BM7002.02.15.02 — Flight
Performances.pdf. I generated an MDS hash value, which is a method to uniquely identify a file,
for the document present on her personal computer. I compared the hash value against all the
MITAC America data sources I was provided and did not find any matches, which strongly
suggests that the same document from Ms. Dorneval’s computer is not present on MITAC
America’s servers.

8. I searched all of the corporate devices for evidence that deletion or file wiping
programs were run. I searched for 57 different file deletion software programs, which are listed
on Exhibit A to this Declaration. I did not find evidence that any of these deletion programs were

run.

’ PERKINS ColzE LLP
DECLARATION OF DUC NGUYEN IN SUPPORT OF MITAC’S 1201 Third Avenue, Suite 4900

RESPONSE TO BOMBARDIER’S MOTION FOR PRELIMINARY Seattle, WA 98101-3099

INJUNCTION (No. 18-cv-1543 JLR) —3 Phone: 206.359.8000
Fax: 206.359.9000

 
me Ww Nh

oOo © ~~ DR ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

29

30

 

Case 2:18-cv-01543-JLR Document 178 Filed 05/13/19 Page 4 of 6

9. Additionally, we have been diligently conducting the analysis on the MITAC
America data including YSMTAFS03 since November of 2018 and have completed most of the
analysis. Due to the sheer volume of data in YSMTAFS03, however, it could not be completed
by the filing of this Declaration. We have nonetheless been instructed by Perkins Coie to
complete our analysis on YSMTAFSO03 and we are continuing to do so.

10. T understand that counsel for MITAC America requested forensic copies of the
eleven documents at issue, but that Bombardier declined to provide them. Had we been provided
forensic copies of the eleven documents, it would have dramatically simplified the process
needed, and decreased the amount of time required, to confirm that the documents do not exist in

the data collected.

DECLARATION OF DUC NGUYEN IN SUPPORT OF MITAC’S nui TLinl As sees et

RESPONSE TO BOMBARDIER’S MOTION FOR PRELIMINARY Seattle, WA 98101-3099

. 18-cv- —4 Phone: 206.359.8000
INJUNCTION (No. 18-cv-1543 JLR) eee

 
& Ww bd

oO fe SN DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

Case 2:18-cv-01543-JLR Document 178 Filed 05/13/19 Page 5 of 6

I declare under penalty of perjury under the laws of the United States
that the foregoing is true and correct

Executed at / / . D A fe this / <1 of May 2019.

TLiZ—
Duc Nguyeg 2 —

 

PERKINS Cole LLP

DECLARATION OF DUC NGUYEN IN SUPPORT OF MITAC’S 1201 Third Avenue, Suite 4900

RESPONSE TO BOMBARDIER’S MOTION FOR PRELIMINARY Seattle, WA 98101-3099

-cv- _ Phone: 206.359.8000
INJUNCTION (No. 18-cv-1543 JLR)—5 Fan 9061300000

 

 
ee WD WN

o © SN DA

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
a
26
27
28
29

an

 

Case 2:18-cv-01543-JLR Document 178 Filed 05/13/19 Page 6 of 6

CERTIFICATE OF SERVICE

I certify under penalty of perjury that on May 13, 2019, I electronically served the

foregoing via email.

DATED this 13th day of May, 2018.

CERTIFICATE OF SERVICE
(NO. 2:18-CV-1543 JLR)— 1

S/Mary Z. Gaston

Mary Z. Gaston, WSBA No. 27258
Perkins Coie LLP

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000

E-mail: MGaston@perkinscoie.com

PERKINS Corr LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 
